Citation Nr: 1510197	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  07-14 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to service-connected compression fracture of T-12 vertebra, lumbar myositis, L3-4 and L4-5, bulging discs, and degenerative joint disease (DJD).

2.  Entitlement to service connection for radiculopathy of the left lower extremity, to include as secondary to service-connected compression fracture of T-12 vertebra, lumbar myositis, L3-4 and L4-5, bulging discs, and DJD.

3.  Entitlement to a total disability rating for individual unemployability (TDIU) based upon service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to June 1988, with active duty for training (ACTDUTRA) from October 1988 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In April 2006, the RO denied service connection for radiculopathy of the bilateral lower extremities.  In November 2008, the RO denied the claim for a TDIU.  The Board remanded the Veteran's claims for additional development in November 2010.  

A January 2013 Board decision, in part, denied the claims of entitlement to service connection for radiculopathy of the right and left lower extremities and entitlement to a TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims.  In an August 2014 Memorandum Decision, the Court vacated the Board's January 2013 decision and remanded the issues listed on the cover page of this decision to the Board for readjudication.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence reflects that it is at least as likely as not (50 percent or greater) that Veteran has, or has had, radiculopathy in his bilateral lower extremities as a result of his service connected back disability. 

CONCLUSION OF LAW

Criteria for service connection for radiculopathy of the lower extremities have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has radiculopathy of the bilateral lower extremities as a result of his service connected compression fracture of T-12 vertebra, lumbar myositis, L3-4 and L4-5, bulging discs, and DJD.

A February 2006 VA examiner noted that the Veteran's symptoms in his bilateral lower extremities suggested either neuropathy or radiculopathy and electrodiagnostic testing was necessary to verify a diagnosis.  The examiner indicated that an electromyogram (EMG) and nerve conduction velocity test was ordered for the lower extremities and revealed no clinical or electrodiagnostic evidence of radiculopathy in the lower extremities.  

VA outpatient treatment reports reflect that the Veteran underwent an EMG in November 2007 at which time he tolerated the procedure well and the electrodiagnostic findings were suggestive of a moderate mixed, axonal and demyelinating, sensory motor peripheral neuropathy and bilateral chronic L5 radiculitis.  

A July 2011 VA examiner diagnosed bilateral lower extremity radiculopathy and opined that it is more likely than not that the Veteran's service connected compression fracture of T-12 vertebra, lumbar myositis, L3-4 and L4-5, bulging discs, and DJD caused the radiculopathy in the bilateral lower extremities.  The examiner's rationale was that medical literature indicates that a radiculopathy is a pathologic process affecting the nerve root and the causes of radiculopathy can be divided into compressive and noncompressive etiologies.  He concluded that the majority of radiculopathies arise from nerve root compression.  

Finally, a June 2012 VA examiner found that there was no objective evidence of any neurological deficit to suggest lumbar radiculopathy.  A VA EMG report, dated in June 2012, states that the Veteran refused to complete his needles examination, and that only the right peroneal and tibial anterior muscles were tested, without any pathologic wave.  The report states that the recruitment was not reliable due to poor effort.  The impression was "non-diagnostic test."  The Veteran has since written to assert that such testing was too painful to undergo.

At the June 2012 VA examination the Veteran complained of constant low back pain that radiated towards his left lower extremity, and numbness in his left fourth and fifth toes.  However, a sensory examination of the lower extremities was normal bilaterally.  Strength in the lower extremities was 5/5 bilaterally.  There was no muscle atrophy.  The examiner found no radicular pain, or any other signs or symptoms due to radiculopathy.  The examiner observed the Veteran had refused to complete his needles examination, and that just the right peroneal and tibial anterior muscles were tested without any pathological wave, and that the recruitment was not reliable due to poor effort, with an impression of "non-diagnostic test."  The examiner stated that there was no evidence of any neurological deficit (no objective finding on physical examination) to suggest lumbar radiculopathy.  The examiner further stated that there is no evidence of lumbar radiculopathy by today's physical examination.  
 
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  

In this case, the evidence of record indicates that electrodiagnostic testing obtained in 2006 did not reveal a finding of radiculopathy of the bilateral lower extremities. Likewise, the most recent physical examination in June 2012 did not show that a neurologic disability was present in the lower extremities.  However, as described at other times during the course of the appeal a diagnosis of radiculopathy was made.  For example, an EMG in 2007 found electrodiagnostic evidence of peripheral neuropathy and bilateral chronic L5 radiculitis.  This finding was accompanied by an opinion that it was more likely than not that radiculopathy was caused by the service-connected compression fracture of T-12 vertebra, lumbar myositis, L3-4 and L4-5, bulging discs, and DJD.  

Consequently, the Board finds that the weight of the evidence supports a finding that the Veteran has experienced bilateral lower extremity radiculopathy during at least some portion of his appeal, even if the most recent medical evidence suggested that it had resolved.  As such, the evidence supports the conclusion that the Veteran had a neurologic disability for service connection purposes.  See McClain, supra.

As described, service connection for radiculopathy of the bilateral lower extremities is granted.  

In reaching this conclusion, the Board takes no position on the rating that is to be assigned, as the issue of how to rate such impairment is not on appeal.  Nevertheless, in light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).



ORDER

Service connection for radiculopathy of the right lower extremity, to include as secondary to service-connected compression fracture of T-12 vertebra, lumbar myositis, L3-4 and L4-5, bulging discs, and DJD is granted.

Service connection for radiculopathy of the left lower extremity, to include as secondary to service-connected compression fracture of T-12 vertebra, lumbar myositis, L3-4 and L4-5, bulging discs, and DJD is granted.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim of entitlement to a TDIU can be promulgated.  

The Veteran is service-connected for compression fracture of T-12 vertebra, lumbar myositis, L3-4 and L4-5, bulging discs, and DJD; peptic ulcer disease, hiatal hernia with gastroesophageal reflux disease; and erectile dysfunction associated with compression fracture of T-12 vertebra, lumbar myositis, L3-4 and L4-5, bulging discs, and DJD.  The Board has now granted service connection for radiculopathy of the right and left lower extremity.  The TDIU issue is "inextricably intertwined" with the resolution of the service connection claims for radiculopathy of the right and left lower extremity granted above and, therefore, the agency of original jurisdiction (AOJ) must reconsider the claim prior to adjudication of the Veteran's TDIU claim by the Board.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The newly service-connected disabilities must be assigned initial disability ratings by the AOJ and then considered in the determination of entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim of entitlement to a TDIU on the merits.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


